  Case 18-17510       Doc 66     Filed 11/05/19 Entered 11/05/19 08:46:03           Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       CHAPTER 7 PROCEEDING
                                             )
         KATEKA A. GARDNER,                  )       CASE NO. 18-17510
                                             )
                                             )
                      DEBTOR.                )       HON. CAROL A. DOYLE

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Wednesday, November 13, 2019, at 10:00 AM., I shall
appear before the Honorable Carol A. Doyle, Bankruptcy Judge in Courtroom 742, at the Everett
McKinley Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois or
before any other Bankruptcy Judge who may be sitting in her place, and shall request a hearing on
a Motion To Object To The Debtor’s Discharge And For Other Relief, a copy of which is
attached hereto and is herewith served upon you.


                                                     /s/ David Paul Holtkamp
                                                     David Paul Holtkamp, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5014




                                CERTIFICATE OF SERVICE

       I, David Paul Holtkamp, an attorney, state that on November 5, 2019, pursuant to Local
Rule 9013-1(D) the Notice of Motion and Motion To Object To The Debtor’s Discharge And
For Other Relief were filed and served on all parties, either via the Court’s Electronic Notice for
Registrants or via First Class Mail, as indicated on the service list below.


                                                     /s/ David Paul Holtkamp




                                                 1
 Case 18-17510      Doc 66     Filed 11/05/19 Entered 11/05/19 08:46:03     Desc Main
                                 Document     Page 2 of 5


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants

Barbara E. Richardson                     brichardson@legalaidchicago.org
Gus A. Paloian                            gpaloian@seyfarth.com



Parties Served via First Class Mail:

Kateka A. Gardner
13205 South Carondolet Avenue
Chicago, IL 60633




                                            2
  Case 18-17510        Doc 66    Filed 11/05/19 Entered 11/05/19 08:46:03            Desc Main
                                   Document     Page 3 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 PROCEEDING
                                              )
         KATEKA A. GARDNER,                   )       CASE NO. 18-17510
                                              )
                                              )
                       DEBTOR.                )       HON. CAROL A. DOYLE


                 MOTION TO OBJECT TO THE DEBTOR’S DISCHARGE
                            AND FOR OTHER RELIEF

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his attorney, David Paul Holtkamp, hereby objects to the discharge of

Kateka A. Gardner (“Debtor”) pursuant to § 727(a)(8) of the Bankruptcy Code. In support of his

Motion, the U.S. Trustee states to the Court as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this motion pursuant to 11 U.S.C

§ 157(b)(2)(J) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee

makes this request pursuant to the authority granted to him under 11 U.S.C. § 727(c)(1) and Fed.

R. Bankr. P. 4004.

                                         BACKGROUND

         3.     On June 20, 2018 (“Petition Date”), the Debtor, represented by Barbara E.

Richardson, commenced this case by filing a petition for relief under Chapter 13 of the Bankruptcy

Code (“Petition”).

                                                  1
  Case 18-17510         Doc 66     Filed 11/05/19 Entered 11/05/19 08:46:03                Desc Main
                                     Document     Page 4 of 5


        4.      The Petition discloses that on June 15, 2017, the Debtor filed bankruptcy case

number 17-18182, on August 7, 2015, the Debtor filed bankruptcy case 15-27145, and on August

4, 2011, the Debtor filed bankruptcy case 11-32012 (the “2011 Case”).

        5.      On October 25, 2019, the current case was converted to one under Chapter 7 of the

Bankruptcy Code [Dkt. No. 59].

        6.      The 2011 Case was filed on August 4, 2011, less than eight years before the Petition

Date.

        7.      On November 8, 2011, the Debtor received a discharge in the 2011 Case. See

Exhibit A.

                                             ARGUMENT

        8.      Section 727(a)(8), as amended by the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005, is explicit in its directive to the Court to grant the debtor a discharge

“unless…the debtor has been granted a discharge under this section…in a case commenced within

eight years before the date of the filing of the petition.” 11 U.S.C. § 727(a)(8) (emphasis added).

        9.      The proper measurement of the eight-year time period of § 727(a)(8) is from the

filing date of the petition in the prior case to the filing date of the petition in the current case. In re

Leduc, No. BR 10-01641, 2011 WL 3204599, at *1 (Bankr. N.D. Iowa July 27, 2011).

        10.     Because the Debtor received a discharge in the 2011 Case, commenced on August

4, 2011, which is within 8 years before the Petition Date, the Debtor is ineligible to receive a

Chapter 7 discharge in this case by operation of 11 U.S.C. § 727(a)(8).




                                                    2
  Case 18-17510       Doc 66     Filed 11/05/19 Entered 11/05/19 08:46:03             Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Debtor’s

discharge in the above-captioned case pursuant to § 727(a)(8) and for such other relief as is just.


                                                      RESPECTFULLY SUBMITTED:
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: November 5, 2019                           By: /s/ David Paul Holtkamp
                                                     David Paul Holtkamp, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 S. Dearborn, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 353-5014




                                                 3
